Ford Motor Credit Company
P.O. Box 152271

lRV|NG, TX 75015-2271
(877) 896-7256

P83TPY00200087

GLORIA SALAS

13317 |ND|AN OAK BEND
|V|ANOR TX 78653

SSTPY_OOZ E00087-1000184 1/2

nunnlllllllifiliiiiil'l\umunlm

 

 

 

 

 

 

 

 

 

 

 

Date of Repossession 08~19-2018
Date of Notice Date of Contract
t**PRN£**
Ford l\/lotor Credit Company 08'21'2018 05'28'2016 =_
P.O. Box 152271 Account Number: 053510948 =
lRVlNG, TX 75015-2271 Buyer GLORlA SALAS :
(877) 896-7256 Cobuyer =
DESCR|PT|ON OF PROPERTY b=
O_
Year Make §§
-,:
2016 FoRD “ =_
Vehicle identification Number: =
=
PBSTPYGOZOOOB7 1 FADP3J20GL252778 =
GLOR|A SALAS Model Bod _~_
13317 lND|AN OAK BEND y
MANOR TX 78653 FOCUS 4DR

 

 

 

 

NOTlCE OF GUR PLAN TO SELL PROPERTY

We have your property described above because you broke promises in our agreement.

 

PR|VATE SALE: We will sell the property described above at [:] PUBL|C SALE: We will sell the property described above at public
private sale sometime after 10 days from the Date of Notice sale to the highest bidder on the date below (or any adjournment
shown above date). The sale will be held as follows:

Date of Sale Time of Sale P|ace of Sa|e

 

You may attend the sale and bring bidders if you want.

 

The money that we get from the sale (after paying our costs, including reasonable attorney's fees and legal expenses if
permitted by |aw) will reduce the amount you owe. lf we get less money than you owe, you will still owe us the
difference lfwe get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (notjust the past due
payments)l including our expenses To learn the exact amount you must pay, call us at the telephone number above.

lf you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at the
telephone number above, or write us at the address above and request a written explanation

lf you need more information about the sale call us at the telephone number above, or write us at the address above.
We are sending this notice to the following people who have an interest in the property described above or who owe

money under your agreement 1) The buyer and any cobuyer named above; 2) Any dealer/original creditor named
below; 3) |fthere are other people, they are named on an attachment sent with this notice.

 

l:l The property has been (or will be) returned to:

 

(dea|er/original creditor)
Under our agreement with your dealer/original creditor, the dealer/original creditor is to sell the property and pay you any money left over.
I:] PERSONAL PROPERTY: We are holding personal property found in the motor vehicle we recovered from you. You may identify and claim this personal

property on or before the 30th day after the day on which this notice was mailed or delivered, between 9:00 a.m. and 5;00 p.m. Monday through Friday.
The location at which the property may be identihed and claimed is:

 

|f we have already returned your personal property to you, please disregard this notice.
\:l Creditor has assigned to its qualified intermediary (Ql Exchange, LLC) its rights (but not its obligations) with respect to the sale of each vehicle listed above.

PAYMENTS: Al| payments to us must be by certined check or money order.

M|LEAGE D|SCLOSURE: |f you are aware that the mileage reflected on the vehic|e‘s odometer is not accurate for any reason, please contact us so that we
can accurately report the vehicle's mileage

lNSURANCE RlGl-lTS: |f you don't want to get your property back, call the insurance company orthe dealer/original creditor to make sure that any insurance
has been cancelled You have a right to get credit for all premium refunds.

FFNA 11988~42 May 17 Previous editions may NOT be used CUSTOMER/CUSTOMER FlLE
Printed in U.S,A.
BSTPY_OOZ EOOOS7~1000185 2/2

